Citation Nr: 1612125	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  12-23 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which, in part, denied service connection for bilateral hearing loss and PTSD.

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1,5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  As such, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for a psychiatric disorder, to include PTSD.

The Veteran also filed a Notice of Disagreement and a substantive appeal for the issue of service connection for diabetes.  The RO issued a December 2015 rating decision, in part, granting service connection for diabetes mellitus type II associated with herbicide exposure.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that a Board hearing was scheduled for February 2016, of which the Veteran was sent notice.  However, the Veteran did not appear and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has a current psychiatric disorder that was incurred in or resulted from active duty service.

2.  The evidence of record does not show that the Veteran's bilateral hearing loss was incurred in or resulted from his active duty service, or manifested within one year from the date of separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2015).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a June 2009 letter.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records have been obtained.  While the Veteran completed an authorization and release form in August 2014 identifying CIGNA and VAMC Phoenix as healthcare providers, the same address was provided for both. It appears records from CIGNA were not obtained because the information provided did not reasonably identify the records sought.  The Veteran has a duty to provide information that may be reasonably identifiable.  Regarding VA records, while not incorporated into the claims file, the June 2012 Statement of the Case notes that VAMC-Phoenix records were reviewed; and the February 2013 VA examination report noted review of CAPRI records.  However, the Board finds that appellate review may proceed in this case.  As is discussed in more detail below, the Veteran was afforded VA examinations, the reports of which explain that he passed a private audiology test; and that he had not sought any psychiatric treatment from any provider.  As such, pursuing the collection of these records would not result in any relevant information, and so there is no prejudice to the Veteran under the circumstances.   

The Board reiterates that the Veteran was provided VA examinations in February 2013 for PTSD and in August 2014 for bilateral hearing loss.  These examinations and their associated reports are adequate.  Along with the other evidence of record, they provide sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, for certain chronic diseases, such as organic diseases of the nervous systems, to include sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  PTSD

The Veteran generally asserts that he has PTSD that is related to the death of a close friend while stationed in Vietnam.

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Military personnel records reflect that the Veteran was in Vietnam from December 1967 to November 1968.  The Veteran contends in his August 2012 VA Form 9 that two of his close friends were killed in combat.  Specifically, he claims that J.B. requested that they swap bunker guard duty one night, and lost his life when the bunkers were hit that night.  The Veteran stated that he had been haunted with the guilt of J.B. losing his life and the question as to why it was not the Veteran instead.  See VBMS, 9/2/14 Statement in Support of Claim for PTSD; 9/2/14 Statement in Support of Claim.

Service treatment records reflect that at the March 1970 separation examination, the examiner noted a normal psychiatric evaluation, and the Veteran denied nervous trouble of any sort, depression or excessive worry, frequent or terrifying nightmares, and frequent trouble sleeping.  See VBMS, 6/2/15 STR, 5, 7.

A February 2013 VA examination report indicated a review of the claims file, medical records, and recited the Veteran's complaints and history.  The Veteran noted having good relationships with his children and six grandchildren, having many friends and going out frequently, being a member of the American Legion, getting along well with his business partner and customers, and being in a relationship.  He also denied any mental health services prior to or during active duty service.  His reports of active combat in Vietnam, firefights, and mortar attacks as stressors were considered.  While the VA examiner found that the Veteran had disturbance of motivation and mood, he explained that the full criteria for PTSD had not been met.  As such, the VA examiner stated that there was no diagnosis of PTSD that conformed to the DSM-IV criteria, and no diagnosis of any other mental disorder.

Based on review of all of the evidence, both lay and medical, the Board finds that the Veteran does not have a diagnosis of a current psychiatric disorder.  The February 2013 VA examiner found no diagnosis of any mental disorder.  The Veteran reported the in-service event and resulting emotions of guilt he has felt since then is acknowledged.  However, he denied any past mental health treatment, so the only competent and credible medical evidence of record consists of the February 2013 VA examination report.

The Veteran filed his compensation claim specifically for PTSD.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  As such, the Veteran is competent to describe in-service events or stressors and to describe the symptoms and impact on his activities of daily living.  However, he is not competent to diagnose his psychiatric disability, which requires medical expertise in the cases of psychiatric disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  The Veteran has no such expertise.  See 38 C.F.R. § 3.159 (a)(1).  Furthermore, there is no other competent or credible lay or medical evidence that suggests that the Veteran has a current psychiatric disorder.

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a current psychiatric disorder.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a psychiatric disorder must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

B.  Bilateral Hearing Loss

The Veteran generally asserts that his bilateral hearing loss is related to his service, specifically due to noise exposure while in Vietnam.

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

In this case, the Veteran contends that he was a water purification specialist during his deployment to Vietnam.  In a September 2014 Statement in Support of Claim, he described an event where he was walking down a road in front of the artillery, "about 15 to 20 yards in front of the muzzles of the 105s" when "they let off a barrage of fire."  He stated that he could not hear out of his left ear for 30 days, but never sought medical attention.

The Veteran contends that his hearing has gotten worse in his left ear and that he wears a hearing aid in his left ear.  He noted that a post-service private audiologist informed him that he had a problem with his left ear but that he passed the test.

Service treatment records reflect no complaints, diagnoses, or treatments for hearing loss or other ear issues, although they do reflect other complaints for back pain, cold and sore throat, headache, upset stomach, and upper respiratory infection.   At the time of his entrance examination in May 1967, the puretone testing results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10 (25)
-5 (5)
5 (15)
N/A
25 (30)
LEFT
0 (15)
-5 (5)
-5 (5)
N/A
40 (45)

See VBMS, 6/2/15 STR, p. 20.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO) - American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.  While this audiological evaluation indicates hearing loss in accordance with VA standards for the left ear (40 decibels at 400 Hertz), the entrance examination report did not include any notation of defective hearing.  In the associated Report of Medical History, the Veteran denied any hearing loss, ear trouble, or running ears on the.  See id. at 21.  

At the time of his March 1970 separation examination, the Veteran again denied hearing loss, ear trouble, or running ears.  See id. at 7.  He was found to have normal ears, and puretone testing results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
5
N/A
5
LEFT
5
5
0
N/A
0

See id. at 5-6.

As noted above, while the Veteran's audiological evaluation upon entry to service recorded readings consistent with left ear hearing impairment, it was apparently an aberration, as no hearing defect was noted in relation to such audiological readings, and the separation examination incorporated an audiological evaluation revealing hearing within normal limits bilaterally.  Therefore, the earliest indication of the Veteran's complaint of bilateral hearing loss is at the filing of this claim in June 2009.  The Veteran was subsequently given a VA examination in August 2014, the report of which indicated a review of the Veteran's claims file and recited the Veteran's self-reported history and complaints.  The VA examiner noted the Veteran's exposure to explosions, artillery, and gunfire while in service with no use of ear protection and post-service occupation as a police officer for 25 years, during which time he had to qualify annually at the gun range with the use of ear protection.  She also noted that the Veteran obtained hearing aids about three to four years ago and wore them on a part-time basis.  Puretone testing results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
30
85
95
100
LEFT
25
30
85
95
105

The speech discrimination score, based on the Maryland CNC word list, was 96 percent for the right ear, and 96 percent for the left ear.  The VA examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  She then explained that the Institute of Medicine report concluded that, based on the current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely, and that there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  Therefore, the VA examiner opined that given that there was no significant shift in hearing levels greater than normal measurement variability during service and given that there was no record of complaint or treatment of hearing loss while in service, it was less likely as not that the Veteran's hearing loss was related to military noise exposure.

Based on the evidence of record, the Board finds that the Veteran's bilateral hearing loss is not etiologically related to his in-service noise exposure.

The Veteran has a current diagnosis of bilateral sensorineural hearing loss.  A veteran satisfies the current disability requirement if he has such disability at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the Veteran's August 2014 diagnosis of bilateral hearing loss constitutes a current disability for VA purposes.

The Board acknowledges the Veteran's contention that he was exposed to hazardous noise while in service, specifically while in Vietnam.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, the Veteran is competent to establish that he experienced noise exposure while serving as a water supply specialist during active duty service.  As there is no evidence to the contrary in the record, the Board finds the Veteran's contentions regarding noise exposure to be credible and that the Veteran experienced some level of noise exposure while in service.

Furthermore, the Board acknowledges the Veteran's contention that his hearing loss is related to in-service noise exposure.  Lay evidence may be competent to establish medical etiology or nexus (Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), but VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  In this case, the Board gives more weight to the medical opinion provided by the VA examiner, given her medical expertise on audiological matters and the complete rationale and bases provided for her findings and opinions.  Although the Veteran may believe that his current hearing loss is related to in-service noise exposure that occurred approximately 44 years prior to his diagnosis, he is not competent to make such a determination, which is medical in nature.  See Jandreau, 492 F.3d at 1372.

The Board notes that the only competent and probative opinion regarding whether hearing loss is related to active duty service is that of the August 2014 VA examiner, who had appropriate medical expertise, thoroughly reviewed his file, and examined the Veteran.  She concluded that there was no nexus between any current bilateral hearing loss and military service after considering the Veteran's in-service noise exposure, as well as the Veteran's in-service audiological examination results.  Furthermore, she explained the Institute of Medicine's report regarding noise exposure and the unlikelihood of a prolonged delay in hearing loss.

The bases of the VA examiner's opinions are consistent with the evidence of record.  The Veteran's service treatment records reflect normal hearing at his separation, which was about a year and a half after his return from Vietnam.  In fact, he appeared to have had improved hearing at the time of separation than at the time of enlistment.  He specifically stated that he suffered temporary hearing loss in his left ear for 30 days, but any such in-service hearing loss appears to be acute and transitory.  There is no indication that it was chronic, as the Veteran did not allege any continuation of hearing loss during service, was evaluated and found to have normal hearing at his separation examination, and denied having hearing loss at his separation examination.  Additionally, the medical evidence does not reflect any complaint or treatment of any hearing loss while in service or post-service.  Moreover, there is no competent evidence, such as a medical opinion, contradicting the report of the August 2014 VA examiner or otherwise supporting the Veteran's claim, and the Veteran has not identified any such evidence.

Furthermore, there is no evidence of the Veteran's bilateral sensorineural hearing loss manifesting to a compensable degree within one year of service.  He did not meet the auditory threshold to be found to have an impaired hearing disability for VA purposes until August 2014, about 44 years after separation from service.  See 38 C.F.R. § 3.385.  Therefore, service connection for bilateral hearing loss on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Therefore, the evidence weighs against a finding that bilateral hearing loss began during service, is related to in-service noise exposure, or is related to service in any other way.  Accordingly, service connection for bilateral hearing loss must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.

Service connection for bilateral hearing loss is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


